Citation Nr: 0734696	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  00-03 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for status post 
cholecystectomy with surgical scar.

2.  Entitlement to service connection for lumbosacral strain.

3.  Entitlement to service connection for scar of the left 
index finger.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to 
February 1991.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.

This case was the subject of a Board remand dated in 
September 2003.  The case was additionally the subject of an 
April 2007 Order of the Court of Appeals for Veterans Claims 
(CAVC), which granted a Joint Motion for Remand of the 
parties dated in April 2007, and vacated the Board's 
September 2005 decision in this matter.  The below action is 
directed in view of the CAVC's Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the April 2007 Joint Motion for Remand effectuated by the 
CAVC's order that same month, the parties agreed that VA was 
required to again attempt to obtain service medical records 
of claimed in-service treatment for gallbladder problems in 
February 1989 and April 1990, for a lumbosacral strain in 
October 1989, and for a finger injury in November 1990.  In 
this regard, it was noted that the record does not reflect 
that a response to a VA request for service medical records 
had been received from the Marine Corps, and that no follow-
up had been made by VA.  It was also noted that a July 1996 
Marine Corps reenlistment examination report suggested that 
the veteran may have reenlisted.  Specifically, the parties 
agreed that VA was required to make another request for the 
veteran's service medical records from the Marine Corps 
Commandant Headquarters; and that if these records are not 
provided, VA should indicate whether there is no reasonable 
possibility that further assistance would substantiate the 
claim.  See 38 C.F.R. § 3.159(d).

Additionally, the Joint Motion for Remand noted specific 
consideration should be given to all lay statements of 
record, to include August 1999 lay statements, in 
adjudicating the issues on appeal.

The Board finds that VCAA notice that complies with updated 
case law should be sent to the veteran prior to 
readjudication of the current claim.  See, e.g., 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issues on appeal, in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2006), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and any other 
applicable legal precedent.  The veteran 
must be apprised of what the evidence must 
show to support a claim for direct 
incurrence service connection, the 
division of responsibility between him and 
VA in obtaining such evidence, and 
specifically requested to send any 
pertinent evidence in his possession to 
VA.  The veteran should also be provided 
an explanation as to the type of evidence 
that is needed to establish both a 
disability rating and an effective date, 
per Dingess.

2.  Take all necessary steps to again 
attempt to obtain service medical records 
from the Marine Corps Commandant 
Headquarters, to include claimed in-
service treatment for gallbladder problems 
in February 1989 and April 1990, for a 
lumbosacral strain in October 1989, and 
for a finger injury in November 1990, as 
well as for any period of reenlistment in 
the Marine Corps in conjunction with a 
July 1996 reenlistment examination.  A 
response from the Marine Corps Commandant 
Headquarters should be documented of 
record.  If these records are not 
provided, VA should indicate whether there 
is no reasonable possibility that further 
assistance would substantiate the claim.  
See 38 C.F.R. § 3.159(d).

3.  If service medical records, or any 
other additional evidence, is received, 
forward the veteran's claims folder to the 
appropriate VA examiner(s) for review, and 
obtain a VA medical opinion as to whether 
it is at least as likely as not that any 
disability at issue was incurred or 
aggravated in service.  The examiner(s) 
should be specifically requested to 
consider all lay statements of record, to 
include August 1999 lay statements, in 
rending an opinion.  If additional 
examination of the veteran is deemed 
necessary in order to render the requested 
opinion, such examination should be 
scheduled.  

4.  The RO should readjudicate the issues on 
appeal, with consideration of all lay 
statements of record, to include August 1999 
lay statements.  If any benefit sought 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

